In an action to recover damages for medical malpractice and wrongful death, etc., the plaintiff Debbie Cohen, individually and as administrator of the estate of Leslie Steven Cohen, also known as Leslie Stephen Cohen, appeals from a judgment of the Supreme Court, Queens County (Ritholtz, J.), entered February 15, 2012, which, upon a jury verdict finding that the defendant did not depart from good and accepted medical practice, is in favor of the defendant and against her dismissing the complaint.
Ordered that the judgment is affirmed, with costs.
A jury verdict should not be set aside as contrary to the weight of the evidence unless the jury could not have reached the *700verdict by any fair interpretation of the evidence (see Lolik v Big V Supermarkets, 86 NY2d 744, 746 [1995]). Here, the jury’s determinations that the defendant did not depart from good and accepted practice when he prescribed Prozac and Wellbutrin to treat the plaintiffs decedent’s longstanding depression and anxiety, and that the defendant properly informed the plaintiffs decedent of the side effects of those medications before obtaining his consent to the treatment, were based upon a fair interpretation of the evidence and, thus, were not contrary to the weight of the evidence (see id.; Steginsky v Gross, 46 AD3d 671, 672 [2007]; Bota v Kaminsky, 299 AD2d 259 [2002]; Nicastro v Park, 113 AD2d 129, 134-135 [1985]).
Rivera, J.P, Leventhal, Austin and Roman, JJ., concur.